Exhibit 10.3.9

SIXTH AMENDMENT

TO THE
TELEFLEX 401(k) SAVINGS PLAN

Background Information

A.

Teleflex Incorporated (“Company”) maintains the Teleflex 401(k) Savings Plan
(“Plan”) for the benefit of its eligible employees and the eligible employees of
its affiliated entities that have elected to participate in the Plan and their
beneficiaries.

B.

Section 13.02 of the Plan authorizes the Benefits Policy Committee (“BPC”) and
the Financial Benefit Plans Committee (“FBPC”) to amend the Plan in accordance
with their charters and bylaws.

C.

The FBPC, in accordance with its delegated authority, desires to amend the
definition of spouse in the Plan to be consistent with applicable Internal
Revenue Service guidance.

D.

The BPC, in accordance with its delegated authority, has authorized the
amendment of the Plan, effective as of July 1, 2013, to permit a participant to
diversify the investment of his or her entire Plan account, including the
portion of the participant’s account that is invested in the ESOP Stock Fund,
before the participant is 100% vested in his or her entire Plan account.

Sixth Amendment to the 401(k) Plan

 

The Plan is hereby amended as follows:

1.

Effective September 16, 2013, Section 1.65 of the Plan, the definition of
“Spouse,” is hereby amended in its entirety to read as follows:

 

“Section 1.65 Spouse. The lawful spouse of the Participant as determined under
the law of the State or foreign jurisdiction where the Participant and spouse
were married.”

2.

Effective July 1, 2013, the first sentence of Section 9.07 of the Plan,
“Transfers Among Investments,” is hereby amended in its entirety to read as
follows:

 

“Subject to the rules and requirements found in the prospectus of each
Investment Fund and the procedures established by the Plan Administrator, a
Participant may transfer amounts from an Investment Fund, in even multiples of
one percent of the amount held in any such Investment Fund, to any other
Investment Fund effective as of any Valuation Date.”

3.

Effective July 1, 2013, a new Section 9.10.D. is hereby added to the Plan to
read as follows:

“D.

Effective July 1, 2013, a Participant is eligible to direct the Trustee, in
accordance with the procedures established by the Committee, as to the
investment of up to 100% of the value of the Participant’s Account, including
the portion invested in the ESOP Stock Fund, even if a Participant is not 100%
vested in his entire Account.”

4.

All other terms and provisions of the Plan shall remain unchanged.

 

 

 

TELEFLEX INCORPORATED

 

 

 

 

 

 

 

By:

 

/s/ Douglas R. Carl

 

 

 

 

 

 

 

Date:

 

December 13, 2013

 

1